Exhibit 10.1

Underwriting Agreement

August 10, 2009

Canaccord Adams Inc.
99 High Street, 12th Floor
Boston, MA 02110

Ladies and Gentlemen:

Metalico, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to Canaccord Adams Inc. (the “Underwriter”) pursuant to this Underwriting
Agreement (this “Agreement”) an aggregate of 6,000,000 shares (the “Firm
Shares”) of common stock, $0.001 par value (the “Common Stock”), of the Company.
In addition, solely for the purpose of covering over-allotments, the Company
proposes to grant to the Underwriter the option to purchase from the Company up
to an additional 600,000 shares of Common Stock (the “Additional Shares”). The
Firm Shares and the Additional Shares are hereinafter collectively referred to
as the “Shares.” The Shares are described in the Prospectus which is referred to
below.

The Company has prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-156026) under
the Act (the “registration statement”), including a prospectus, which
registration statement incorporates by reference documents which the Company has
filed, or will file, in accordance with the provisions of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder
(collectively, the “Exchange Act”). Such registration statement has become
effective under the Act.

Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement, as amended at the time of such
registration statement’s effectiveness for purposes of Section 11 of the Act, as
such section applies to the Underwriter (the “Effective Time”), including
(i) all documents filed as a part thereof or incorporated or deemed to be
incorporated by reference therein and (ii) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the Effective Time.

Except where the context otherwise requires, “Basic Prospectus,” as used herein,
means the base prospectus included as part of the Registration Statement, in the
form in which it has most recently been filed with the Commission prior to the
date of this Agreement. Except where the context otherwise requires, “Prospectus
Supplement,” as used herein, means the final prospectus supplement, relating to
the Shares, filed by the Company with the Commission pursuant to Rule 424(b)
under the Act on or before the second business day after the date hereof (or
such earlier time as may be required under the Act), in the form furnished by
the Company to the Underwriter for use by the Underwriter and by dealers in
connection with the offering of the Shares. Except where the context otherwise
requires, “Prospectus,” as used herein, means the Basic Prospectus as
supplemented by the Prospectus Supplement.

“Permitted Free Writing Prospectuses,” as used herein, means the documents
listed on Schedule I attached hereto. The Underwriter has not offered or sold
and will not offer or sell, without the Company’s consent, any Shares by means
of any “free writing prospectus” (as defined in Rule 405 under the Act) that is
required to be filed by the Underwriter with the Commission pursuant to Rule 433
under the Act, other than a Permitted Free Writing Prospectus.

“Disclosure Package,” as used herein, means the Basic Prospectus, together with
the Permitted Free Writing Prospectuses, if any, and the information set forth
on Schedule II attached hereto, taken as a whole.

Any reference herein to the Registration Statement, the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
shall be deemed to refer to and include the documents, if any, incorporated by
reference, or deemed to be incorporated by reference, therein (each an
“Incorporated Document” and collectively, the “Incorporated Documents”),
including, unless the context otherwise requires, the documents, if any, filed
as exhibits to such Incorporated Documents. Any reference herein to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Basic Prospectus, the Prospectus Supplement, the Prospectus or any Permitted
Free Writing Prospectus shall be deemed to refer to and include the filing of
any document under the Exchange Act on or after the initial effective date of
the Registration Statement, or the date of the Basic Prospectus, the Prospectus
Supplement, the Prospectus or such Permitted Free Writing Prospectus, as the
case may be, and deemed to be incorporated therein by reference.

As used in this Agreement, “business day” shall mean a day on which the New York
Stock Exchange, Inc. is open for trading. The terms “herein,” “hereof,”
“hereto,” “hereinafter” and similar terms, as used in this Agreement, shall in
each case refer to this Agreement as a whole and not to any particular section,
paragraph, sentence or other subdivision of this Agreement. The term “or,” as
used herein, is not exclusive.

The Company and the Underwriter agree as follows:

1. Sale and Purchase. Upon the basis of the representations and warranties and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the Underwriter and the Underwriter agrees to purchase from
the Company the Firm Shares, at a purchase price of $4.18 per Share. The Company
is advised by the Underwriter that the Underwriter intends (i) to make a public
offering of the Firm Shares as soon after the effectiveness of this Agreement as
in the Underwriter’s judgment is advisable and (ii) to offer the Firm Shares
upon the terms set forth in the Prospectus. The Underwriter may from time to
time increase or decrease the public offering price after the initial public
offering to such extent as the Underwriter may determine.

In addition, the Company hereby grants to the Underwriter the option to
purchase, and upon the basis of the warranties and representations and subject
to the terms and conditions herein set forth, the Underwriter shall have the
right to purchase from the Company, all or a portion of the Additional Shares as
may be necessary solely to cover over-allotments, if any, made in connection
with the offering of the Firm Shares, at the same purchase price per share to be
paid by the Underwriter to the Company for the Firm Shares. This option may be
exercised by the Underwriter at any time and from time to time on or before the
thirtieth (30th) day following the date hereof, by written notice to the
Company. Such notice shall set forth the aggregate number of Additional Shares
as to which the option is being exercised, and the date and time when the
Additional Shares are to be delivered (such date and time being herein referred
to as the “Additional Time of Purchase”); provided, however, that the Additional
Time of Purchase shall not be earlier than the Time of Purchase (as defined
below) nor earlier than the second business day after the date on which the
option shall have been exercised nor later than the tenth business day after the
date on which the option shall have been exercised.

2. Payment and Delivery. Payment of the purchase price for the Firm Shares shall
be made to the Company by Federal Funds wire transfer against delivery of the
certificates for the Firm Shares to the Underwriter through the facilities of
The Depository Trust Company (“DTC”) for the account of the Underwriter. Such
payment and delivery shall be made at 10:00 A.M., New York time, on August 14,
2009 (the “Closing Date”) (unless another time shall be agreed to by the
Underwriter and the Company). The time at which such payment and delivery are to
be made is hereinafter sometimes called the “Time of Purchase.” Electronic
transfer of the Firm Shares shall be made to the Underwriter at the Time of
Purchase in such names and in such denominations as the Underwriter shall
specify.

Payment of the purchase price for the Additional Shares shall be made at the
Additional Time of Purchase in the same manner and at the same office as the
payment for the Firm Shares. Electronic transfer of the Firm Shares shall be
made to the Underwriter at the Time of Purchase in such names and in such
denominations as the Underwriter shall specify. The Time of Purchase and the
Additional Time of Purchase are sometimes referred to herein as the “Closing
Dates”.

Deliveries of the documents described in Section 5 hereof with respect to the
purchase of the Shares shall be made at the offices of Lowenstein Sandler P.C.,
counsel for the Company, located at 65 Livingston Avenue, Roseland, New Jersey,
at 10:00 A.M., New York time, on the date of the closing of the purchase of the
Shares.

3. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with the Underwriter that:

(a) the Registration Statement has heretofore become effective under the Act; no
stop order of the Commission preventing or suspending the use of the Basic
Prospectus, the Prospectus Supplement, the Prospectus or any Permitted Free
Writing Prospectus, or the effectiveness of the Registration Statement, has been
issued, and no proceedings for such purpose have been instituted or, to the
Company’s knowledge, are contemplated by the Commission;

(b) the Registration Statement complied when it became effective, complies as of
the Effective Time and, as amended or supplemented, at the Time of Purchase and
at the Additional Time of Purchase, as the case may be, and at all times during
which a prospectus is required by the Act to be delivered (whether physically or
through compliance with Rule 172 under the Act or any similar rule) in
connection with any sale of Shares, will comply, in all material respects, with
the requirements of the Act; the conditions to the use of Form S-3 in connection
with the offering and sale of the Shares as contemplated hereby have been
satisfied; the Registration Statement meets, and the offering and sale of the
Shares as contemplated hereby complies with, the requirements of Rule 415 under
the Act (including, without limitation, Rule 415(a)(5) under the Act); the
Registration Statement did not, as of the Effective Time, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; the
Basic Prospectus complied as of its date and the date it was filed with the
Commission, complies as of the date hereof and, at the Time of Purchase and at
the Additional Time of Purchase, as the case may be, and at all times during
which a prospectus is required by the Act to be delivered (whether physically or
through compliance with Rule 172 under the Act or any similar rule) in
connection with any sale of Shares, will comply, in all material respects, with
the requirements of the Act; the Disclosure Package does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; each of the Prospectus Supplement and the
Prospectus will comply, as of the date that it is filed with the Commission, the
date of the Prospectus Supplement, the Time of Purchase and the Additional Time
of Purchase, as the case may be, and at all times during which a prospectus is
required by the Act to be delivered (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with any sale of
Shares, in all material respects, with the requirements of the Act (in the case
of the Prospectus, including, without limitation, Section 10(a) of the Act); at
no time during the period that begins on the earlier of the date of the
Prospectus Supplement and the date the Prospectus Supplement is filed with the
Commission and ends at the later of the Time of Purchase, the Additional Time of
Purchase and the end of the period during which a prospectus is required by the
Act to be delivered (whether physically or through compliance with Rule 172
under the Act or any similar rule) in connection with any sale of Shares did or
will any Prospectus Supplement or the Prospectus, as then amended or
supplemented, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; each Permitted
Free Writing Prospectus does not conflict with the information contained in the
Registration Statement, the Disclosure Package or the Prospectus, and at no time
during the period that begins on the date of such Permitted Free Writing
Prospectus and ends at the Time of Purchase and at the Additional Time of
Purchase, as the case may be, did or will any Permitted Free Writing Prospectus
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty in this Section 3(b) with
respect to any statement contained in the Registration Statement, the Prospectus
or any Permitted Free Writing Prospectus in reliance upon and in conformity with
information concerning the Underwriter and furnished in writing by such
Underwriter to the Company expressly for use in the Registration Statement, the
Prospectus or such Permitted Free Writing Prospectus, it being understood and
agreed that the only such information furnished by the Underwriter consists of
the information described as such in Section 7(g); each Incorporated Document,
at the time such document was filed with the Commission, complied, in all
material respects, with the requirements of the Exchange Act and did not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(c) prior to the execution of this Agreement, the Company has not, directly or
indirectly, offered or sold any Shares by means of any “prospectus” (within the
meaning of the Act) or used any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares, in each case other than the
Basic Prospectus and the Permitted Free Writing Prospectuses, if any; the
Company has not, directly or indirectly, prepared, used or referred to any
Permitted Free Writing Prospectus except in compliance with Rule 163 or with
Rules 164 and 433 under the Act; assuming that such Permitted Free Writing
Prospectus is so sent or given after the Registration Statement was filed with
the Commission (and after such Permitted Free Writing Prospectus was, if
required pursuant to Rule 433(d) under the Act, filed with the Commission), the
sending or giving, by the Underwriter, of any Permitted Free Writing Prospectus
will satisfy the provisions of Rule 164 and Rule 433 (without reliance on
subsections (b), (c) and (d) of Rule 164); the conditions set forth in one or
more of subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act
are satisfied, and the registration statement relating to the offering of the
Shares contemplated hereby, as initially filed with the Commission, includes a
prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act; neither the Company nor the
Underwriter are disqualified, by reason of subsection (f) or (g) of Rule 164
under the Act, from using, in connection with the offer and sale of the Shares,
“free writing prospectuses” (as defined in Rule 405 under the Act) pursuant to
Rules 164 and 433 under the Act; the Company is not an “ineligible issuer” (as
defined in Rule 405 under the Act) as of the eligibility determination date for
purposes of Rules 164 and 433 under the Act with respect to the offering of the
Shares contemplated by the Registration Statement; the Company is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act and is
currently eligible to use Form S-3 pursuant to General Instruction I.B.1. of
Form S-3;

(d) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the Disclosure Package and, as of the
Time of Purchase, the Company shall have an authorized and outstanding
capitalization as set forth in the Disclosure Package (subject, in each case, to
the issuance of shares of Common Stock upon exercise of stock options and
warrants and conversion of convertible notes disclosed as outstanding in the
Registration Statement (excluding the exhibits thereto) and the Prospectus and
the grant of options under existing stock option plans described in the
Registration Statement (excluding the exhibits thereto) and the Prospectus); all
of the issued and outstanding shares of capital stock, including the Shares, of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all applicable securities
laws and were not issued in violation of any preemptive right, resale right,
right of first refusal or similar right;

(e) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement, the Prospectus
and the Permitted Free Writing Prospectuses, if any, to execute and deliver this
Agreement and to issue, sell and deliver the Shares as contemplated herein;

(f) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, (i) have a material adverse effect on the
business, properties, financial condition, or results of operations of the
Company and the Subsidiaries (as defined below) taken as a whole, (ii) prevent
or materially interfere with consummation of the transactions contemplated
hereby or (iii) result in the delisting of shares of Common Stock from the NYSE
Amex (the occurrence of any such effect or any such prevention or interference
or any such result described in the foregoing clauses (i), (ii) and (iii) being
herein referred to as a “Material Adverse Effect”);

(g) the Company has no subsidiaries (as defined under the Act) other than those
listed on Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2008; except as disclosed in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses, if any, (i) the Company
owns, directly or indirectly, all of the issued and outstanding capital stock of
each of the Subsidiaries, and (ii) the Company does not own, directly or
indirectly, any shares of stock or any other equity interests or long-term debt
securities of any corporation, firm, partnership, joint venture, association or
other entity; complete and correct copies of the charters and the bylaws of the
Company and the Subsidiaries and all amendments thereto have been made available
to the Underwriter, and no changes therein will be made on or after the date
hereof through and including the Time of Purchase and the Additional Time of
Purchase, as the case may be; each Subsidiary has been incorporated or organized
and is validly existing as a corporation or limited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation, with full corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any;
each Subsidiary is qualified to do business as a foreign corporation or limited
liability company, as the case may be, and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; except as disclosed in the Registration Statement,
the Prospectus and the Permitted Free Writing Prospectuses, if any, all of the
outstanding             shares of capital stock of each of the Subsidiaries have
been duly authorized and validly issued, are fully paid and non-assessable, have
been issued in compliance with all applicable securities laws, were not issued
in violation of any preemptive right, resale right, right of first refusal or
similar right and are owned by the Company subject to no security interest,
other encumbrance or adverse claims; except as disclosed in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any,
no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligation into shares of
capital stock or ownership interests in the Subsidiaries are outstanding; the
Company has no “significant subsidiary,” as that term is defined in Rule 1-02(w)
of Regulation S-X under the Act, other than Metalico Rochester, Inc., Metalico
Buffalo, Inc., Mayco Industries, Inc., Federal Autocat Recycling, LLC, Metalico
Akron, Inc., American CatCon, Inc. and Metalico Pittsburgh, Inc. (collectively,
the “Subsidiaries”);

(h) the Shares have been duly and validly authorized and, when issued and
delivered against payment therefor as provided herein, will be duly and validly
issued, fully paid and non-assessable and free of statutory and contractual
preemptive rights, resale rights, rights of first refusal and similar rights;
the Shares, when issued and delivered against payment therefor as provided
herein, will be free of any restriction upon the voting or transfer thereof
pursuant to the Delaware General Corporation Law or the Company’s charter or
bylaws or any agreement or other instrument to which the Company is a party;

(i) the capital stock of the Company, including the Shares, conforms in all
material respects to each description thereof, if any, contained or incorporated
by reference in the Registration Statement, the Prospectus and the Permitted
Free Writing Prospectuses, if any;

(j) this Agreement has been duly authorized, executed and delivered by the
Company;

(k) neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its charter or bylaws, or (B) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected, or (C) any federal, state, local or foreign law, regulation
or rule, or (D) any rule or regulation of any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
rules and regulations of the NYSE Amex), or (E) any decree, judgment or order
applicable to it or any of its properties; except, in the cases of clause (B),
(C), (D) and (E), where such occurrence would not, individually or in the
aggregate, have a Material Adverse Effect;

(l) the execution, delivery and performance of this Agreement, the issuance and
sale of the Shares and the consummation of the transactions contemplated hereby
will not conflict with, result in any breach or violation of or constitute a
default under (nor constitute any event which, with notice, lapse of time or
both, would result in any breach or violation of, constitute a default under or
give the holder of any indebtedness (or a person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a part of
such indebtedness under) (or result in the creation or imposition of a lien,
charge or encumbrance on any property or assets of the Company or any Subsidiary
pursuant to) (A) the charter or bylaws of the Company or any of the
Subsidiaries, or (B) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or any of their respective properties may be
bound or affected, or (C) any federal, state, local or foreign law, regulation
or rule, or (D) any rule or regulation of any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
rules and regulations of the NYSE Amex), or (E) any decree, judgment or order
applicable to the Company or any of the Subsidiaries or any of their respective
properties; except, in the cases of clause (B), (C), (D) and (E), where such
occurrence would not, individually or in the aggregate, have a Material Adverse
Effect;

(m) except for approvals or consents obtained on or prior to the date of this
Agreement, no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency, or of or with any self-regulatory organization or
other non-governmental regulatory authority, or approval of the shareholders of
the Company, is required in connection with the issuance and sale of the Shares
or the consummation by the Company of the transactions contemplated hereby,
other than (i) registration of the Shares under the Act, which has been
effected, (ii) any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Shares are being offered by the
Underwriter; (iii) the listing of the Shares on the NYSE Amex or (iv) under the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”);

(n) except as described in the Registration Statement (excluding the exhibits
thereto) and the Prospectus, (i) no person has the right, contractual or
otherwise, to cause the Company to issue or sell to it any shares of Common
Stock or shares of any other capital stock or other equity interests of the
Company, (ii) except for the holders of the Company’s 7.0% Senior Unsecured
Convertible Notes due April 30, 2028, no person has any preemptive rights,
resale rights, rights of first refusal or other rights to purchase any shares of
Common Stock or shares of any other capital stock of or other equity interests
in the Company and (iii) no person has the right to act as an underwriter or as
a financial advisor to the Company in connection with the offer and sale of the
Shares; no person has the right, contractual or otherwise, to cause the Company
to register under the Act any shares of Common Stock or shares of any other
capital stock of or other equity interests or securities in the Company, or to
include any such shares or interests or securities in the Registration Statement
or the offering contemplated thereby, other than such shares, interests or
securities that have already been registered by the Company;

(o) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any applicable law, regulation or rule, and has obtained all
necessary licenses, authorizations, consents and approvals from other persons,
in order to conduct their respective businesses, except where the failure to
have or obtain such licenses, authorizations, consents and approvals would not,
individually or in the aggregate, have a Material Adverse Effect; neither the
Company nor any of the Subsidiaries is in violation of, or in default under, or
has received notice of any proceedings relating to revocation or modification
of, any such license, authorization, consent or approval or any federal, state,
local or foreign law, regulation or rule or any decree, order or judgment
applicable to the Company or any of the Subsidiaries, except where such
violation, default, revocation or modification would not, individually or in the
aggregate, have a Material Adverse Effect;

(p) except as described in the Registration Statement (excluding the exhibits
thereto) and the Prospectus, there are no actions, suits, claims, investigations
or proceedings pending or, to the Company’s knowledge, threatened or
contemplated to which the Company or any of the Subsidiaries or any of their
respective directors or officers is or would be a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, local or foreign governmental or regulatory commission,
board, body, authority or agency, or before or by any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, the NYSE Amex), except any such action, suit, claim, investigation
or proceeding which, if resolved adversely to the Company or any Subsidiary,
would not, individually or in the aggregate, have a Material Adverse Effect;

(q) Each of (i) McGladrey & Pullen LLP, whose report on the consolidated
financial statements of the Company and the Subsidiaries is included or
incorporated by reference in the Registration Statement and the Prospectus, and
(ii) J.H. Cohn LLP, are independent registered public accountants with respect
to the Company as required by the Act and by the rules of the Public Company
Accounting Oversight Board;

(r) the financial statements included or incorporated by reference in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, together with the related notes and schedules, present
fairly the consolidated financial position of the Company and the Subsidiaries
as of the dates indicated and the consolidated results of operations, cash flows
and changes in shareholders’ equity of the Company for the periods specified
have been prepared in compliance with the requirements of the Act and Exchange
Act and in conformity with U.S. generally accepted accounting principles applied
on a consistent basis during the periods involved; the other financial and
statistical data contained or incorporated by reference in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any,
are accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries do not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations), not described in the
Registration Statement (excluding the exhibits thereto) and the Prospectus; and
all disclosures contained or incorporated by reference in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any,
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the Exchange Act
and Item 10 of Regulation S-K under the Act, to the extent applicable;

(s) subsequent to the respective dates as of which information is given in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, in each case excluding any amendments or supplements to
the foregoing made after the execution of this Agreement, there has not been
(i) any event or occurrence that has resulted in a material adverse change in
the business, properties, management, financial condition, or results of
operations of the Company and the Subsidiaries taken as a whole, (ii) any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
change in the capital stock of the Company, except for the issuance of stock
pursuant to the exercise of stock options or warrants or conversion of
convertible notes outstanding, or pursuant to the stock option plans of the
Company in effect or pursuant to this Agreement, in each case, as of the dates
as of which information is given in the Registration Statement and the
Prospectus, or outstanding indebtedness of the Company or any Subsidiaries or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary;

(t) the Company has obtained for the benefit of the Underwriter the agreement,
in the form set forth as Exhibit A hereto, of (i) each of its directors and
“officers” (within the meaning of Rule 16a-1(f) under the Exchange Act) listed
on Schedule III hereto and (ii) certain of its stockholders listed on
Schedule III hereto (each a “Lock-Up Agreement” and collectively, the “Lock-Up
Agreements”);

(u) neither the Company nor any Subsidiary is, and at no time during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Shares will either of them be, and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof,
neither of them will be, an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);

(v) neither the Company nor any Subsidiary is and, after giving effect to the
offering and sale of the Shares, neither will be a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company,” as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended;

(w) the Company and each of the Subsidiaries have good and marketable title to
all property (real and personal) described in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses, if any, as being owned
by any of them, free and clear of all liens, claims, security interests or other
encumbrances, except such as are described in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses, if any, or such as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries; all the material property described in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any,
as being held under lease by the Company or a Subsidiary is held thereby under
valid, subsisting and enforceable leases;

(x) each material contract, agreement and license listed as an exhibit to,
described in or incorporated by reference in the Registration Statement, the
Prospectus and the Permitted Free Writing Prospectuses, if any, to which the
Company or any of its Subsidiaries is bound is legal, valid, binding,
enforceable and in full force and effect against the Company or such Subsidiary,
and to the knowledge of the Company, each other party thereto, except to the
extent such enforceability is subject to (i) laws of general application
relating to bankruptcy, insolvency, moratorium and the relief of debtors and
(ii) the availability of specific performance, injunctive relief and other
equitable remedies. Neither the Company nor any of its Subsidiaries nor to the
Company’s knowledge any other party is in material breach or default with
respect to any such contract, agreement and license. To the Company’s knowledge,
no event has occurred which with notice or lapse of time would constitute a
breach or default, or permit termination, modification, or acceleration, under
any such contract, agreement or license, except any such breach, default,
termination, modification, or acceleration which would not, individually or in
the aggregate, have a Material Adverse Effect. No party has repudiated any
material provision of any such contract, agreement or license;

(y) the Company and the Subsidiaries own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), tradenames, service
names, copyrights, trade secrets and other proprietary information described in
the Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, as being owned or licensed by them or which are necessary
for the conduct of their respective businesses as currently conducted or as
proposed to be conducted, except where the failure to own, license or have such
rights would not, individually or in the aggregate, have a Material Adverse
Effect (collectively, “Intellectual Property”); there are no third parties who
have or, to the Company’s knowledge, will be able to establish rights to any
Intellectual Property, except for, and to the extent of, the ownership rights of
the owners of the Intellectual Property which is licensed to the Company and the
license rights of any third parties to which the Intellectual Property is
licensed; to the knowledge of the Company, there is no infringement by third
parties of any Intellectual Property; there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any Intellectual Property, except as would not,
individually or in the aggregate, have a Material Adverse Effect, and the
Company is unaware of any facts which could form a reasonable basis for any such
action, suit, proceeding or claim; there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity, enforceability or scope of any Intellectual Property, and the
Company is unaware of any facts which could form a reasonable basis for any such
action, suit, proceeding or claim; there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others that the
Company or any Subsidiary infringes or otherwise violates, any patent,
trademark, tradename, service name, copyright, trade secret or other proprietary
rights of others, and the Company is unaware of any facts which could form a
reasonable basis for any such action, suit, proceeding or claim; the Company and
the Subsidiaries have complied in all material respects with the terms of each
agreement pursuant to which Intellectual Property has been licensed to the
Company or any Subsidiary, and all such agreements are in full force and effect;
to the knowledge of the Company, there is no patent or patent application that
contains claims that interfere with the issued or pending claims of any of the
Intellectual Property or that challenges the validity, enforceability or scope
of any of the Intellectual Property; and to the knowledge of the Company, there
is no prior art that may render any patent application within the Intellectual
Property unpatentable that has not been disclosed to the U.S. Patent and
Trademark Office;

(z) to the Company’s knowledge, neither the Company nor any of the Subsidiaries
is engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, have a Material Adverse Effect, (i) there is
(A) no unfair labor practice complaint pending or, to the Company’s knowledge,
threatened against the Company or any of the Subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements is pending or, to the Company’s
knowledge, threatened, (B) no strike, labor dispute, slowdown or stoppage
pending or, to the Company’s knowledge, threatened against the Company or any of
the Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, (ii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries and
(iii) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws, any provision of the Worker Adjustment and
Retraining Notification Act of 1988, as amended (“WARN Act”) or the WARN Act’s
state, foreign or local equivalent, or any provision of the Employee Retirement
Income Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company or any of the Subsidiaries;
the Company and each Subsidiary is in compliance with all presently applicable
provisions of ERISA, except where such non-compliance would not result in a
Material Adverse Effect; no material “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) to which
the Company or any Subsidiary contributes or which the Company or any Subsidiary
maintains; the Company and each Subsidiary has not incurred and does not expect
to incur liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “pension plan” for
which the Company or any Subsidiary would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification;

(aa) except as described in the Registration Statement and the Prospectus, the
Company and the Subsidiaries and their respective properties, assets and
operations are in compliance with, and the Company and each of the Subsidiaries
hold all permits, authorizations and approvals required under, Environmental
Laws (as defined below), except to the extent that failure to so comply or to
hold such permits, authorizations or approvals would not, individually or in the
aggregate, have a Material Adverse Effect; except as described in the
Registration Statement and the Prospectus, there are no past, present or, to the
Company’s knowledge, reasonably anticipated future events, conditions,
circumstances, activities, practices, actions, omissions or plans that could
reasonably be expected to give rise to any material costs or liabilities to the
Company or any Subsidiary under, or to interfere with or prevent compliance by
the Company or any Subsidiary with, Environmental Laws; except as would not,
individually or in the aggregate, have a Material Adverse Effect, and except as
otherwise disclosed in the Registration Statement and the Prospectus, neither
the Company nor any of the Subsidiaries (i) is the subject of any investigation,
(ii) has received any notice or claim, (iii) is a party to or affected by any
pending or, to the Company’s knowledge, threatened action, suit or proceeding,
(iv) is bound by any judgment, decree or order or (v) has entered into any
agreement, in each case relating to any alleged violation of any Environmental
Law or any actual or alleged release or threatened release or cleanup at any
location of any Hazardous Materials (as defined below) (as used herein,
“Environmental Law” means any federal, state, local or foreign law, statute,
ordinance, rule, regulation, order, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law);

(bb) in the ordinary course of their business, the Company and each of the
Subsidiaries conduct periodic reviews of the effect of the Environmental Laws on
their respective businesses, operations and properties, in the course of which
they identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for cleanup, closure
of properties or compliance with the Environmental Laws or any permit, license
or approval, any related constraints on operating activities and any potential
liabilities to third parties);

(cc) all tax returns required to be filed by the Company or any of the
Subsidiaries have been timely filed (or have duly requested extension of), and
all taxes and other assessments of a similar nature (whether imposed directly or
through withholding) including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities have been timely
paid, other than those being contested in good faith and for which adequate
reserves have been provided; all material tax liabilities have been adequately
provided for in the financial statements of the Company, and the Company does
not know of any actual or proposed additional material tax assessments;

(dd) the Company and each of the Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as the Company
reasonably deems adequate; all such insurance is fully in force on the date
hereof and will be fully in force at the Time of Purchase and at the Additional
Time of Purchase, as the case may be; neither the Company nor any Subsidiary has
reason to believe that it will not be able to renew any such insurance as and
when such insurance expires;

(ee) neither the Company nor any Subsidiary has sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in the Prospectus or any
Permitted Free Writing Prospectus, or referred to or described in, or filed as
an exhibit to, the Registration Statement or any Incorporated Document, and no
such termination or non-renewal has been threatened by the Company or any
Subsidiary or, to the Company’s knowledge, any other party to any such contract
or agreement, except for such terminations or non-renewals which would not,
individually or in the aggregate, have a Material Adverse Effect;

(ff) the Company and each of the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

(gg) the Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rule 13a-15 and 15d-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure controls and
procedures are effective to perform the functions for which they were
established; to the Company’s knowledge, the Company’s independent auditors and
the Audit Committee of the Board of Directors of the Company have been advised
of: (i) all significant deficiencies, if any, in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize and report financial data; and (ii) all fraud, if any,
whether or not material, that involves management or other employees who have a
role in the Company’s internal controls; all material weaknesses, if any, in
internal controls have been identified to the Company’s independent auditors;
since the date of the most recent evaluation of such disclosure controls and
procedures and internal controls, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses; the principal executive officers (or their
equivalents) and principal financial officers (or their equivalents) of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”) and any related rules and regulations promulgated by
the Commission, and the statements contained in each such certification are
complete and correct in all material respects; the Company, the Subsidiaries and
the Company’s directors and officers are each in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the rules and regulations of the Commission and the NYSE Amex promulgated
thereunder related to the Sarbanes-Oxley Act;

(hh) each “forward-looking statement” (within the meaning of Section 27A of the
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, if any, has been made or reaffirmed with a reasonable basis and in
good faith;

(ii) all statistical or market-related data included or incorporated by
reference in the Registration Statement, the Prospectus and the Permitted Free
Writing Prospectuses, if any, are based on or derived from sources that the
Company reasonably believes to be reliable and accurate, and the Company has
obtained the written consent to the use of such data from such sources to the
extent required;

(jj) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder by the Company or any Subsidiary; and the Company, the Subsidiaries
and, to the knowledge of the Company, its affiliates have instituted and
maintain policies and procedures reasonably designed to ensure continued
compliance therewith;

(kk) the operations of the Company and the Subsidiaries are and have been
conducted at all times in material compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company or any of the Subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened;

(ll) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Shares contemplated hereby, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other person or entity for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC;

(mm) no Subsidiary is currently prohibited, directly or indirectly, from paying
any dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except as described in the Registration Statement (excluding the
exhibits thereto) and the Prospectus;

(nn) the Common Stock is registered pursuant to Section 12(g) of the Exchange
Act and is listed on the NYSE Amex, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from the NYSE Amex,
nor has the Company received any notification that the Commission or the NYSE
Amex is contemplating terminating such registration or listing;

(oo) except pursuant to this Agreement, neither the Company nor any of the
Subsidiaries has incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby;

(pp) neither the Company nor any of the Subsidiaries nor any of their respective
directors, officers or, to the knowledge of the Company, any of their affiliates
or controlling persons has taken, directly or indirectly, any action designed,
or which has constituted or might reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares;

(qq) the minute books of the Company and any of its Subsidiaries, representing
all existing records of all meetings and actions of the board of directors
(including, Audit, Compensation and Nominating Committees) and stockholders of
the Company and any of its Subsidiaries (collectively, the “Corporate Records”)
through the date of the latest meeting and action have been made available to
the Underwriter and counsel for the Underwriter. All such Corporate Records are
complete and accurately reflect, in all material respects, all transactions
referred to in such Corporate Records. There are no material transactions,
agreements or other actions that have been consummated by the Company or any of
the Subsidiaries that are not properly approved and/or recorded in the Corporate
Records of the Company and the Subsidiaries;

(rr) neither the Company nor any of its Subsidiaries own any “margin securities”
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”), and none of the proceeds of the
sale of the Shares will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Shares to
be considered a “purpose credit” within the meanings of Regulation T, U or X of
the Federal Reserve Board;

(ss) as of the date of this Agreement there were, and as of the Time of Purchase
and the Additional Time of Purchase, as the case may be, there will be, no
securities of or guaranteed by the Company or any Subsidiary of the Company that
are rated by a “nationally recognized statistical rating organization,” as that
term is defined in Rule 436(g)(2) promulgated under the Act; and

(tt) to the Company’s knowledge, there are no affiliations or associations
between (i) any member of FINRA and (ii) the Company or any of the Company’s
officers, directors or 5% or greater security holders or any beneficial owner of
the Company’s unregistered equity securities that were acquired at any time on
or after the 180th day immediately preceding the date the Registration Statement
was initially filed with the Commission, except as disclosed in the Registration
Statement (excluding the exhibits thereto) and the Prospectus.

In addition, any certificate signed by any officer of the Company or any of the
Subsidiaries and delivered to the Underwriter or counsel for the Underwriter in
connection with the offering of the Shares shall be deemed to be a
representation and warranty by the Company, as to matters covered thereby, to
the Underwriter.

4. Certain Covenants of the Company. The Company hereby agrees:

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Shares for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as the Underwriter may designate and
to maintain such qualifications in effect so long as the Underwriter may request
for the distribution of the Shares; provided, however, that the Company shall
not be required to (i) qualify as a foreign corporation in any such
jurisdiction, (ii) consent to the service of process under the laws of any such
jurisdiction (except service of process with respect to the offering and sale of
the Shares) or (iii) subject itself to taxation in such jurisdiction; and to
promptly advise the Underwriter of the receipt by the Company of any
notification with respect to the suspension of the qualification of the Shares
for offer or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(b) to make available to the Underwriter in New York City, as soon as
practicable after this Agreement becomes effective, and thereafter from time to
time to furnish to the Underwriter, as many copies of the Prospectus (or of the
Prospectus as amended or supplemented if the Company shall have made any
amendments or supplements thereto after the Effective Time) as the Underwriter
may reasonably request for the purposes contemplated by the Act; in case the
Underwriter is required to deliver (whether physically or through compliance
with Rule 172 under the Act or any similar rule), in connection with the sale of
the Shares, a prospectus after the nine-month period referred to in
Section 10(a)(3) of the Act, or after the time a post-effective amendment to the
Registration Statement is required pursuant to Item 512(a) of Regulation S-K
under the Act, the Company will prepare, at its expense, promptly upon request
such amendment or amendments to the Registration Statement and the Prospectus as
may be necessary to permit compliance with the requirements of Section 10(a)(3)
of the Act or Item 512(a) of Regulation S-K under the Act, as the case may be;

(c) if, at the time this Agreement is executed and delivered, it is necessary or
appropriate for a post-effective amendment to the Registration Statement to be
filed with the Commission and become effective before the Shares may be sold,
the Company will use its best efforts to cause such post-effective amendment to
be filed and become effective; and the Company will advise the Underwriter
promptly and, if requested by the Underwriter, will confirm such advice in
writing, (i) when such post-effective amendment has become effective, and
(ii) if Rule 430A under the Act is used, when the Prospectus is filed with the
Commission pursuant to Rule 424(b) under the Act (which the Company agrees to
file in a timely manner in accordance with such Rules);

(d) if, at any time during the period when a prospectus is required by the Act
to be delivered (whether physically or through compliance with Rule 172 under
the Act or any similar rule) in connection with any sale of Shares, the
Registration Statement shall cease to comply with the requirements of the Act
with respect to eligibility for the use of the form on which the Registration
Statement was filed with the Commission or the Company shall have received, from
the Commission, a notice, pursuant to Rule 401(g)(2), of objection to the use of
the form on which the Registration Statement was filed with the Commission, to
(i) promptly notify the Underwriter, (ii) promptly file with the Commission a
new registration statement under the Act, relating to the Shares, or a
post-effective amendment to the Registration Statement, which new registration
statement or post-effective amendment shall comply with the requirements of the
Act and shall be in a form satisfactory to the Underwriter, (iii) use its best
efforts to cause such new registration statement or post-effective amendment to
become effective under the Act as soon as practicable, (iv) promptly notify the
Underwriter of such effectiveness and (v) take all other action reasonably
necessary or appropriate to permit the public offering and sale of the Shares to
continue as contemplated in the Prospectus; all references herein to the
Registration Statement shall be deemed to include each such new registration
statement or post-effective amendment, if any;

(e) if the third anniversary of the initial effective date of the Registration
Statement (within the meaning of Rule 415(a)(5) under the Act) shall occur at
any time during the period when a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Shares, to file with the
Commission, prior to such third anniversary, a new registration statement under
the Act relating to the Shares, which new registration statement shall comply
with the requirements of the Act (including, without limitation, Rule 415(a)(6)
under the Act) and shall be in a form satisfactory to the Underwriter; the
Company shall use its best efforts to cause such new registration statement to
become effective under the Act as soon as practicable, but in any event within
180 days after such third anniversary and promptly notify the Underwriter of
such effectiveness; the Company shall take all other action necessary or
appropriate to permit the public offering and sale of the Shares to continue as
contemplated in the Prospectus; all references herein to the Registration
Statement shall be deemed to include each such new registration statement, if
any;

(f) to advise the Underwriter promptly, confirming such advice in writing, of
any request by the Commission for amendments or supplements to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus or for
additional information with respect thereto, or of notice of institution of
proceedings for, or the entry of a stop order, suspending the effectiveness of
the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use its
reasonable best efforts to obtain the lifting or removal of such order as soon
as possible; to advise the Underwriter promptly of any proposal to amend or
supplement the Registration Statement or the Prospectus, and to provide the
Underwriter and Underwriter’s counsel copies of any such documents for review
and comment a reasonable amount of time prior to any proposed filing and to file
no such amendment or supplement to which the Underwriter shall object in
writing;

(g) subject to Section 4(f) hereof, to file promptly all reports and documents
and any preliminary or definitive proxy or information statement required to be
filed by the Company with the Commission in order to comply with the Exchange
Act for so long as a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares; and to provide the Underwriter, for
the Underwriter’s review and comment, with a copy of such reports and statements
and other documents to be filed by the Company pursuant to Section 13, 14 or
15(d) of the Exchange Act during such period a reasonable amount of time prior
to any proposed filing, and to file no such report, statement or document to
which the Underwriter shall have objected in writing; and to promptly notify the
Underwriter of such filing;

(h) to advise the Underwriter promptly of the happening of any event within the
period during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Shares, which event could require the
making of any change in the Prospectus then being used so that the Prospectus
would not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading, and to advise the
Underwriter promptly if, during such period, it shall become necessary to amend
or supplement the Prospectus to cause the Prospectus to comply with the
requirements of the Act, and, in each case, during such time, subject to
Section 4(f) hereof, to prepare and furnish, at the Company’s expense, to the
Underwriter promptly such amendments or supplements to such Prospectus as may be
necessary to reflect any such change or to effect such compliance;

(i) to make generally available to its security holders, and to deliver to the
Underwriter to the extent not available on the Commission’s EDGAR system, an
earnings statement of the Company (which will satisfy the provisions of Section
11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) under
the Act) as soon as is reasonably practicable after the termination of such
twelve-month period but in any case not later than November 10, 2010;

(j) to furnish to the Underwriter two copies of the Registration Statement, as
initially filed with the Commission, and of all amendments thereto (including
all exhibits thereto and documents incorporated by reference therein);

(k) to furnish to the Underwriter as early as practicable prior to the Time of
Purchase, but not later than two business days prior thereto, a copy of the
latest available unaudited interim and monthly consolidated financial
statements, if any, of the Company and the Subsidiaries which have been read by
the Company’s independent registered public accountants, as stated in their
letter to be furnished pursuant to Sections 5(c) and (d) hereof;

(l) to apply the net proceeds from the sale of the Shares in the manner set
forth under the caption “Use of Proceeds” in the Prospectus Supplement;

(m) to pay all costs, expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Basic Prospectus, the
Prospectus Supplement, the Prospectus, each Permitted Free Writing Prospectus
and any amendments or supplements thereto, and the printing and furnishing of
copies of each thereof to the Underwriter and to dealers (including costs of
mailing and shipment), (ii) the registration, issue, sale and delivery of the
Shares including any stock or transfer taxes and stamp or similar duties payable
upon the sale, issuance or delivery of the Shares to the Underwriter, (iii) the
preparation of this Agreement, any agreement among underwriters, any dealer
agreements, any powers of attorney and any closing documents (including
compilations thereof) and the reproduction and/or printing and furnishing of
copies of each thereof to the Underwriter and (except closing documents) to
dealers (including costs of mailing and shipment), (iv) the qualification of the
Shares for offering and sale under state or foreign laws (including the legal
fees and filing fees and other disbursements of counsel for the Underwriter) and
the printing and furnishing of copies of any blue sky surveys or legal
investment surveys to the Underwriter and to dealers, (v) any listing of the
Shares on any securities exchange or qualification of the Shares for listing on
the NYSE Amex, (vi) any filing for review of the public offering of the Shares
by FINRA, including the legal fees and filing fees and other disbursements of
counsel to the Underwriter relating to FINRA matters, (vii) the fees and
disbursements of any transfer agent or registrar for the Shares, (viii) the
costs and expenses of the Company relating to presentations or meetings
undertaken in connection with the marketing of the offering and sale of the
Shares to prospective investors and the Underwriter’s sales forces, including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations, travel, lodging and other expenses incurred by the
officers of the Company and any such consultants, and the cost of any aircraft
chartered in connection with the road show, (ix) the fees and other
disbursements of counsel to the Underwriter and (x) the performance of the
Company’s other obligations hereunder; provided, however, that in no event shall
the Company be obligated to reimburse the Underwriter pursuant to this Agreement
in an amount in excess of $150,000 in the aggregate;

(n) to comply with Rule 433(d) under the Act (without reliance on Rule 164(b)
under the Act) and with Rule 433(g) under the Act;

(o) beginning on the date hereof and ending on, and including, the date that is
90 days after the date of the Prospectus Supplement (the “Lock-Up Period”),
without the prior written consent of the Underwriter, not to (i) issue, sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, with respect to, any Common Stock, or any other securities of the
Company that are substantially similar to Common Stock, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, (ii) file or cause to become effective a
registration statement under the Act relating to the offer and sale of any
Common Stock, or any other securities of the Company that are substantially
similar to Common Stock, or any securities convertible into or exchangeable or
exercisable for, or any warrants or other rights to purchase, the foregoing,
(iii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of Common Stock,
or any other securities of the Company that are substantially similar to Common
Stock, or any securities convertible into or exchangeable or exercisable for, or
any warrants or other rights to purchase, the foregoing, whether any such
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii), except, in each
case, for (A) the registration of the offer and sale of the Shares as
contemplated by this Agreement, (B) the filing of amendments to any of the
Company’s resale registration statements in effect as of the date hereof,
(C) issuances of Common Stock or securities convertible into or exchangeable or
exercisable for shares of Common Stock upon the exercise of options or warrants
or conversion or exchanges of convertible notes disclosed as outstanding in the
Registration Statement (excluding the exhibits thereto) and the Prospectus, and
(D) the issuance of employee stock options not exercisable (other than pursuant
to provisions for automatic acceleration of exercisability in connection with a
change in control of the Company) during the Lock-Up Period pursuant to stock
option plans described in the Registration Statement (excluding the exhibits
thereto) and the Prospectus; provided, however, that if (a) during the period
that begins on the date that is fifteen (15) calendar days plus three
(3) business days before the last day of the Lock-Up Period and ends on the last
day of the Lock-Up Period, the Company issues an earnings release or material
news or a material event relating to the Company occurs; or (b) prior to the
expiration of the Lock-Up Period, the Company announces that it will release
earnings results during the sixteen (16) day period beginning on the last day of
the Lock-Up Period, then the restrictions imposed by this Section 4(o) shall
continue to apply until the expiration of the date that is fifteen (15) calendar
days plus three (3) business days after the date on which the issuance of the
earnings release or the material news or material event occurs; provided,
further, that the immediately preceding proviso shall not apply if (i) the safe
harbor provided by Rule 139 under the Act is available in the manner
contemplated by Rule 2711(f)(4) of FINRA and (ii) within the 3 business days
preceding the 15th calendar day before the last day of the Lock-Up Period, the
Company delivers (in accordance with Section 8) to the Underwriter a
certificate, signed by the Chief Financial Officer or Chief Executive Officer of
the Company, certifying on behalf of the Company that the Company’s shares of
Common Stock are “actively traded securities,” within the meaning of
Rule 2711(f)(4) of FINRA;

(p) prior to the Time of Purchase and the Additional Time of Purchase, as the
case may be, to issue no press release or other communication directly or
indirectly and hold no press conferences with respect to the Company or any
Subsidiary, the financial condition, results of operations, business,
properties, assets, or liabilities of the Company or any Subsidiary, or the
offering of the Shares, without the Underwriter’s prior consent, such consent
not to be unreasonably withheld, delayed or conditioned;

(q) not, at any time at or after the execution of this Agreement, to, directly
or indirectly, offer or sell any Shares by means of any “prospectus” (within the
meaning of the Act), or use any “prospectus” (within the meaning of the Act) in
connection with the offer or sale of the Shares, in each case other than the
Prospectus;

(r) not to, and to cause the Subsidiaries not to, take, directly or indirectly,
any action designed, or which will constitute, or has constituted, or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares;

(s) to use its best efforts to cause the Shares to be listed on the NYSE Amex
and to maintain the listing of the Common Stock for listing on the NYSE Amex
through the Time of Purchase and the Additional Time of Purchase;

(t) to maintain a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Common Stock; and

(u) that, without the prior consent of the Underwriter, it has not made and will
not make any offer relating to the Shares that would constitute a “free writing
prospectus” (as defined in Rule 405 under the Act); the Company has complied and
will comply with the requirements of Rule 433 under the Act applicable to any
Permitted Free Writing Prospectus, including timely filing with the Commission
or retention where required and legending; and the Company agrees that if at any
time following issuance of any Permitted Free Writing Prospectus any event
occurred or occurs as a result of which such Permitted Free Writing Prospectus
would conflict with the information in the Registration Statement, the
Disclosure Package or the Prospectus or would include an untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading, the Company will give prompt notice thereof to the Underwriter
and, if requested by the Underwriter, will prepare and furnish without charge to
the Underwriter a Permitted Free Writing Prospectus or other document which will
correct such conflict, statement or omission.

5. Conditions of the Underwriter’s Obligations. The obligations of the
Underwriter hereunder are subject to the accuracy in all material respects of
the representations and warranties (except for those representations and
warranties which are qualified by materiality, in which case such
representations and warrants shall be accurate in all respects) on the part of
the Company on the date hereof, at the Time of Purchase and at the Additional
Time of Purchase, as the case may be, the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

(a) The Company shall furnish to the Underwriter at the Time of Purchase and at
the Additional Time of Purchase, as the case may be, an opinion of Lowenstein
Sandler P.C., counsel for the Company, addressed to the Underwriter, and dated
the Time of Purchase and the Additional Time of Purchase, as the case may be, in
form and substance reasonably satisfactory to the Underwriter, as to the matters
set forth in Exhibit B hereto.

(b) The Company shall furnish to the Underwriter at the Time of Purchase and at
the Additional Time of Purchase, as the case may be, an opinion of Arnold S.
Graber, Executive Vice President and General Counsel of the Company, addressed
to the Underwriter, and dated the Time of Purchase and the Additional Time of
Purchase, as the case may be, in form and substance reasonably satisfactory to
the Underwriter, as to the matters set forth in Exhibit C hereto.

(c) The Underwriter shall have received from McGladrey & Pullen LLP letters
dated, respectively, the date of the Prospectus Supplement, the Time of Purchase
and the Additional Time of Purchase, as the case may be, and addressed to the
Underwriter in customary forms reasonably satisfactory to the Underwriter, which
letters shall cover, without limitation, the various financial disclosures
contained in the Registration Statement, the Prospectus and the Permitted Free
Writing Prospectuses, if any.

(d) The Underwriter shall have received from J.H. Cohn LLP letters dated,
respectively, the date of the Prospectus Supplement, the Time of Purchase and
the Additional Time of Purchase, as the case may be, and addressed to the
Underwriter in customary forms reasonably satisfactory to the Underwriter, which
letters shall cover, without limitation, the various financial disclosures
contained in the Registration Statement, the Prospectus and the Permitted Free
Writing Prospectuses, if any.

(e) The Underwriter shall have received at the Time of Purchase and at the
Additional Time of Purchase, as the case may be, a favorable opinion of Goodwin
Procter LLP, counsel for the Underwriter, dated the Time of Purchase and the
Additional Time of Purchase, as the case may be, in form and substance
reasonably satisfactory to the Underwriter.

(f) No Prospectus or amendment or supplement to the Registration Statement or
the Prospectus shall have been filed to which the Underwriter shall have
objected in writing.

(g) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) under the Act at or before 5:30 P.M., New York time, on the
second full business day after the date of this Agreement (or such earlier time
as may be required under the Act).

(h) Prior to and at the Time of Purchase and at the Additional Time of Purchase,
as the case may be, (i) no stop order with respect to the effectiveness of the
Registration Statement shall have been issued under the Act or proceedings
initiated under Section 8(d) or 8(e) of the Act; (ii) the Registration Statement
and all amendments thereto shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; (iii) neither the Prospectus nor
amendment or supplement thereto shall include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading; (iv) no Disclosure Package, and no amendment or supplement thereto,
shall include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading; and (v) none of the
Permitted Free Writing Prospectuses, if any, shall include an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
made, not misleading.

(i) The Company will, at the Time of Purchase and at the Additional Time of
Purchase, as the case may be, deliver to the Underwriter a certificate of its
Chief Executive Officer and its Chief Financial Officer, dated the Time of
Purchase and the Additional Time of Purchase, as the case may be, in the form
attached as Exhibit D hereto.

(j) The Company will, at the Time of Purchase and at the Additional Time of
Purchase, as the case may be, deliver to the Underwriter a certificate of its
Secretary, dated the Time of Purchase and the Additional Time of Purchase, as
the case may be, in the form attached as Exhibit E hereto.

(k) The Underwriter shall have received each of the signed Lock-Up Agreements
referred to in Section 3(t) hereof, and each such Lock-Up Agreement shall be in
full force and effect at the Time of Purchase and at the Additional Time of
Purchase, as the case may be.

(l) The Company shall have furnished to the Underwriter such other documents and
certificates as to the accuracy and completeness of any statement in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
as of the Time of Purchase and the Additional Time of Purchase, as the case may
be, as the Underwriter may reasonably request.

(m) The Shares shall have been approved for listing on the NYSE Amex, subject
only to notice of issuance at or prior to the Time of Purchase.

(n) FINRA shall not have raised any objection with respect to the fairness or
reasonableness of the underwriting, or other arrangements of the transactions,
contemplated hereby.

6. Effective Date of Agreement; Termination.

(a) This Agreement shall become effective when the parties hereto have executed
and delivered this Agreement.

(b) The obligations of the Underwriter hereunder shall be subject to termination
in the absolute discretion of the Underwriter, if (1) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Permitted Free Writing Prospectuses, if any, there has been any change or any
development involving a prospective change in the business, properties,
management, financial condition or results of operations of the Company and the
Subsidiaries taken as a whole, the effect of which change or development is, in
the sole judgment of the Underwriter, so material and adverse as to make it
impractical or inadvisable to proceed with the public offering or the delivery
of the Shares on the terms and in the manner contemplated in the Registration
Statement, the Prospectus and the Permitted Free Writing Prospectuses, if any,
or (2) since the time of execution of this Agreement, there shall have occurred:
(A) a suspension or material limitation in trading in securities generally on
the New York Stock Exchange, the NASDAQ Global Market or the NYSE Amex; (B) a
suspension or material limitation in trading in the Company’s securities on the
NYSE Amex; (C) a general moratorium on commercial banking activities declared by
either federal or New York State authorities or a material disruption in
commercial banking or securities settlement or clearance services in the United
States; (D) an outbreak or escalation of hostilities or acts of terrorism
involving the United States or a declaration by the United States of a national
emergency or war; or (E) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the sole
judgment of the Underwriter, makes it impractical or inadvisable to proceed with
the public offering or the delivery of the Shares on the terms and in the manner
contemplated in the Registration Statement, the Prospectus and the Permitted
Free Writing Prospectuses, if any.

(c) If the Underwriter elects to terminate this Agreement as provided in this
Section 6, the Company shall be notified promptly in writing.

(d) If the sale to the Underwriter of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriter for any reason permitted under
this Agreement, or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(m) and 7 hereof), and the Underwriter shall be under no
obligation or liability to the Company under this Agreement (except to the
extent provided in Section 7 hereof).

7. Indemnity and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless the Underwriter,
its partners, directors and officers, any person who controls the Underwriter
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, such Underwriter or any such person
may incur under the Act, the Exchange Act, the common law or otherwise, insofar
as such loss, damage, expense, liability or claim arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or in the Registration Statement as
amended by any post-effective amendment thereof by the Company) or arises out of
or is based upon any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as any such loss, damage, expense, liability or claim
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in, and in conformity with information concerning
such Underwriter furnished in writing by such Underwriter to the Company
expressly for use in (it being understood and agreed that the only such
information furnished by the Underwriter consists of the information described
as such in Section 7(g)), the Registration Statement or arises out of or is
based upon any omission or alleged omission to state a material fact in the
Registration Statement in connection with such information, which material fact
was not contained in such information and which material fact was required to be
stated in such Registration Statement or was necessary to make such information
not misleading or (ii) any untrue statement or alleged untrue statement of a
material fact included in any Prospectus (the term Prospectus for the purpose of
this Section 7 being deemed to include any Basic Prospectus, the Prospectus
Supplement, the Prospectus and any amendments or supplements to the foregoing),
in any Permitted Free Writing Prospectus, in any “issuer information” (as
defined in Rule 433 under the Act) of the Company or in any Prospectus together
with any combination of one or more of the Permitted Free Writing Prospectuses,
if any, or arises out of or is based upon any omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except,
with respect to such Prospectus or Permitted Free Writing Prospectus, insofar as
any such loss, damage, expense, liability or claim arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with information concerning such Underwriter
furnished in writing by such Underwriter to the Company expressly for use in (it
being understood and agreed that the only such information furnished by the
Underwriter consists of the information described as such in Section 7(g)), such
Prospectus or Permitted Free Writing Prospectus or arises out of or is based
upon any omission or alleged omission to state a material fact in such
Prospectus or Permitted Free Writing Prospectus in connection with such
information, which material fact was not contained in such information and which
material fact was necessary in order to make the statements in such information,
in the light of the circumstances under which they were made, not misleading.

(b) The Underwriter agrees to indemnify, defend and hold harmless the Company,
its directors and officers, and any person who controls the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, from and against any
loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Company or any such person may
incur under the Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with information concerning such Underwriter
furnished in writing by such Underwriter to the Company expressly for use in (it
being understood and agreed that the only such information furnished by the
Underwriter consists of the information described as such in Section 7(g)), the
Registration Statement (or in the Registration Statement as amended by any
post-effective amendment thereof by the Company), or arises out of or is based
upon any omission or alleged omission to state a material fact in such
Registration Statement in connection with such information, which material fact
was not contained in such information and which material fact was required to be
stated in such Registration Statement or was necessary to make such information
not misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in, and in conformity with information concerning such
Underwriter furnished in writing by such Underwriter to the Company expressly
for use in (it being understood and agreed that the only such information
furnished by the Underwriter consists of the information described as such in
Section 7(g)), a Prospectus or a Permitted Free Writing Prospectus, or arises
out of or is based upon any omission or alleged omission to state a material
fact in such Prospectus or Permitted Free Writing Prospectus in connection with
such information, which material fact was not contained in such information and
which material fact was necessary in order to make the statements in such
information, in the light of the circumstances under which they were made, not
misleading.

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
a person (an “indemnified party”) in respect of which indemnity may be sought
against the Company or the Underwriter (as applicable, the “indemnifying party”)
pursuant to subsection (a) or (b), respectively, of this Section 7, such
indemnified party shall promptly notify such indemnifying party in writing of
the institution of such Proceeding and such indemnifying party shall assume the
defense of such Proceeding, including the employment of counsel reasonably
satisfactory to such indemnified party and payment of all fees and expenses;
provided, however, that the omission to so notify such indemnifying party shall
not relieve such indemnifying party from any liability which such indemnifying
party may have to any indemnified party or otherwise. The indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless the employment of such counsel shall have
been authorized in writing by the indemnifying party in connection with the
defense of such Proceeding or the indemnifying party shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
defend such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party (in which case such indemnifying party shall not have the
right to direct the defense of such Proceeding on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that such indemnifying party shall not be liable for the expenses of more than
one separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). The indemnifying party
shall not be liable for any settlement of any Proceeding effected without its
written consent, such consent not to be unreasonably withheld, but, if settled
with its written consent, such indemnifying party agrees to indemnify and hold
harmless the indemnified party or parties from and against any loss or liability
by reason of such settlement. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this Section 7(c), then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall not have fully reimbursed the indemnified
party in accordance with such request prior to the date of such settlement and
(iii) such indemnified party shall have given the indemnifying party at least
30 days’ prior notice of its intention to settle. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.

(d) If the indemnification provided for in this Section 7 is unavailable to an
indemnified party under subsections (a) and (b) of this Section 7 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriter on
the other hand from the offering of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Underwriter on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Underwriter on the
other shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by the Company, and the total underwriting
discounts and commissions received by the Underwriter, bear to the aggregate
public offering price of the Shares. The relative fault of the Company on the
one hand and of the Underwriter on the other shall be determined by reference
to, among other things, whether the untrue statement or alleged untrue statement
of a material fact or omission or alleged omission relates to information
supplied by the Company or by the Underwriter (it being understood and agreed
that the only such information supplied by the Underwriter consists of the
information described as such in Section 7(g)) and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, damages, expenses, liabilities and claims referred to in this
Section 7(d) shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with investigating, preparing to
defend or defending any Proceeding.

(e) The Company and the Underwriter agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in subsection (d) above.
Notwithstanding the provisions of this Section 7, the Underwriter shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by such Underwriter and distributed to
the public were offered to the public exceeds the amount of any damage which
such Underwriter has otherwise been required to pay by reason of such untrue
statement or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Act) shall be entitled to contribution from any person who was not guilty of
such fraudulent misrepresentation.

(f) The indemnity and contribution agreements contained in this Section 7 and
the covenants, warranties and representations of the Company contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the Underwriter, its partners, directors or officers or
any person (including each partner, director or officer of such person) who
controls the Underwriter within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, or by or on behalf of the Company, its directors
or officers or any person who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and shall survive any
termination of this Agreement or the issuance and delivery of the Shares. The
Company and the Underwriter agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Shares, or in connection with the Registration
Statement, any Basic Prospectus, the Prospectus or any Permitted Free Writing
Prospectus.

(g) The Underwriter confirms and the Company acknowledges that the statements
with respect to the public offering of the Shares by the Underwriter set forth
under the caption “Underwriting—Price Stabilization and Short Positions” in the
Prospectus constitute the only information concerning the Underwriter and
furnished in writing or otherwise supplied by such Underwriter to the Company
expressly for use in the Registration Statement, the Prospectus or such
Permitted Free Writing Prospectus.

8. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram or facsimile and, if
to the Underwriter, shall be sufficient in all respects if delivered or sent to
Canaccord Adams Inc., 99 High Street, 12th Floor, Boston, MA 02210, Attention:
Syndicate Department (fax no.: 617-788-1553), with a copy (for informational
purposes only) to Goodwin Procter LLP, Exchange Place, 53 State Street, Boston,
MA 02109, Attention: Jocelyn M. Arel, Esq. (fax no.: 617-523-1231); and if to
the Company, shall be sufficient in all respects if delivered or sent to
Metalico, Inc., 186 North Avenue East, Cranford, NJ 07016, Attention: General
Counsel (fax no.: 908-497-1097), with a copy (for informational purposes only)
to Lowenstein Sandler P.C., 65 Livingston Avenue, Roseland, NJ 07068, Attention:
Steven M. Skolnick, Esq. (fax no.: 973-597-2477).

9. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

10. Submission to Jurisdiction. No Claim may be commenced, prosecuted or
continued in any court other than the courts of the State of New York located in
the City and County of New York or in the United States District Court for the
Southern District of New York, which courts shall have jurisdiction over the
adjudication of such matters, and the Company consents to the jurisdiction of
such courts and personal service with respect thereto. The Company hereby
consents to personal jurisdiction, service and venue in any court in which any
Claim arising out of or in any way relating to this Agreement is brought by any
third party against the Underwriter or any indemnified party. The Underwriter
and the Company (on its behalf and, to the extent permitted by applicable law,
on behalf of its shareholders and affiliates) waives all right to trial by jury
in any action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement.

11. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Underwriter and the Company and to the extent
provided in Section 7 hereof the controlling persons, partners, directors and
officers referred to in such Section 7, and their respective successors,
assigns, heirs, personal representatives and executors and administrators. No
other person, partnership, association or corporation (including a purchaser, as
such purchaser, from the Underwriter) shall acquire or have any right under or
by virtue of this Agreement.

12. No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriter is acting solely as underwriter in connection with the purchase and
sale of the Company’s securities. The Company further acknowledges that the
Underwriter is acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that the Underwriter act or be responsible as a fiduciary to the
Company, its management, shareholders or creditors or any other person in
connection with any activity that the Underwriter may undertake or have
undertaken in furtherance of the purchase and sale of the Company’s securities,
either before or after the date hereof. The Underwriter hereby expressly
disclaims any fiduciary or similar obligations to the Company, either in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Underwriter
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Underwriter to the Company regarding such transactions, including, but
not limited to, any opinions or views with respect to the price or market for
the Company’s securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that the Company may have against the Underwriter with
respect to any breach or alleged breach of any fiduciary or similar duty to the
Company in connection with the transactions contemplated by this Agreement or
any matters leading up to such transactions.

13. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

14. Successors and Assigns. This Agreement shall be binding upon the Underwriter
and the Company and their successors and assigns and any successor or assign of
any substantial portion of the Company’s and any of the Underwriter’s respective
businesses and/or assets.

If the foregoing correctly sets forth the understanding among the Company and
the Underwriter, please so indicate in the space provided below for that
purpose, whereupon this Agreement and the Underwriter’s acceptance shall
constitute a binding agreement among the Company and the Underwriter.

Very truly yours,

Metalico, Inc.

By:
Name:
Title:


1

Accepted and agreed to as of the
date first above written

Canaccord Adams Inc.



    By:

Name:
Title:

2